Exhibit Audited financial statements of Mint Leasing, Inc. as of December 31, 2007 and for the year ended December 31, 2007 The Mint Leasing, Inc. FINANCIAL STATEMENT December 31, 2007 The Mint Leasing, Inc. FINANCIAL STATEMENTS For The Year Ended December 31, 2007 PAGE INDEPENDENT AUDITOR'S REPORT 1 FINANCIAL STATEMENTS Balance Sheet December 31, 2007 2 Statement of Income and Retained Earnings for the year ended December 31, 2007 3 Statement of Cash Flows - for the year ended December 31, 2007 4 Notes to Financial Statement 5-9 PRATHER KALMAN, PC. CERTIFIEDPUBLICACCOUNTANTS CONSULTANTS ▼ VALUATIONSPECIALISTS INDEPENDENT AUDITOR'S REPORT Mint Leasing, Inc. Houston, Texas We have audited the balance sheet of The Mint Leasing, Inc., (S-Corporation) as of December 31, 2007 and the related statement of income and retained earnings and statement of cash flows for the year ended December 31, 2007. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audit in accordance with U.S. generally accepted auditing standards. Those standards require that we plan and perform the audit to obtain reasonable assurance that the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.
